IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40771

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 698
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 3, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RONALD EUGENE NEW,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and concurrent unified sentences of seven years with
       three years determinate for possession of methamphetamine, and five years with
       three years determinate for felony eluding a peace officer, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Ronald Eugene New was convicted of possession of methamphetamine, Idaho Code
§ 37-2732(c)(1), and felony eluding a peace officer, I.C. § 49-1404. The district court sentenced
New to concurrent unified terms of seven years with three years determinate for possession and
five years with three years determinate for eluding. New appeals, contending that his sentences
are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, New’s judgment of conviction and sentences are affirmed.




                                                   2